
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.51



LEASE AGREEMENT


        THIS LEASE, made this 1st day of July, 2002, by and between Terrible
Herbst, Inc. (hereinafter "Lessor"), and E-T-T, Inc. (Hereinafter "Lessee").

        WHEREAS, Lessor leases the Property described below pursuant to that
certain Lease dated June 30, 2002 between Lessor and Centennial Acquisitions,
LLC (hereinafter "Property Owner"), a copy of which is attached hereto as
Exhibit "A" and incorporated herein by reference.

        WITNESSETH: that the Lessor in consideration of the rent herein
specified to be paid by the Lessee, and the covenants and conditions herein
mentioned, does hereby lease, let and demise, unto Lessee, and the Lessee does
hereby rent from the Lessor that certain real property necessary for parking,
along with improvements thereto, to wit, approximately 4,000 square feet of
building space to be used as and for a casino, bar and related uses (Hereinafter
the "Property") situated in the County of Clark, State of Nevada, whose street
address is 670 US Highway 95, Searchlight, Nevada 89046 and which is set forth
in the floorplan and site plan, both of which are attached hereto as Exhibit
"A".

        TO HAVE AND TO HOLD the same unto the said Lessee, its successors and
assigns for the period and upon the terms and conditions hereinafter set forth.

        THIS INDENTURE OF LEASE is made by the Lessor and accepted by the Lessee
upon each of the following terms and conditions, namely:

        1.    TERM:    This Lease shall be a twenty (20) year lease commencing
on the first day of operations at the casino by the Lessee.

        2.    RENTAL:    The Lessee agrees to pay to the Lessor as rental for
the Property the sum of Fifteen Thousand Dollars ($15,000.00) per month on the
first of each month for the duration of said lease.

        3.    RIGHTS & TITLE:    Lessee agrees that buildings and improvements
hereafter located or erected on premises at any time during the term of his
Lease, or extension thereof, shall be and remain property of Lessor and Lessee
shall have no title, rights or interest in said buildings and improvements other
than such interest granted hereby.

        4.    QUIET POSSESSION:    Lessor hereby covenants, warrants, and agrees
that at all times during the term hereof, provided Lessee is not in default
hereunder, Lessee shall have the full, peaceful and quiet possession of the
Property, and, further that Lessor has full right and power to make and enter
into this lease.

        5.    TAXES AND UTILITY CHARGES:    Lessee agrees to pay all real taxes,
and assessments which may be levied against the improvements thereon and any
personal property and trade fixtures located therein and will pay charges for
light, power and other public utilities used by it in connection with the use of
the Property.

        6.    ALTERATIONS:    The Lessee agrees that before commencing any
construction work on said premises or making any alterations on improvements
placed upon the Property that he will notify Lessor in order that a notice of
non-responsibility may be posted on the Property and recorded in accordance with
the provisions of the Mechanic's Lien Law of the State of Nevada.

        7.    REQUIREMENTS FOR ALTERATIONS:    Lessee covenants and agrees that
such alterations and/or changes shall be at his sole cost and expense and that
prior written consent of the Lessor shall be obtained therefore; and provided
that such changes and alterations shall conform with building

1

--------------------------------------------------------------------------------


codes and zoning regulations now or hereinafter legally effective, and
promulgated by the State, County or Municipal authorities.

        8.    REPAIRS:    Lessee agrees, at his cost and expense, to maintain
and keep in good order, condition and repair the service station and all
ancillary buildings or improvements to be constructed thereon by Lessee and all
fixtures and equipment, including visible plumbing and electrical fixtures. The
Lessee agrees to keep the Property clean and to have no nuisance, unsightly
rubbish, or to commit or cause to be committed by its employees, and/or
sub-tenants, any violation of the laws, rules or regulations of the State,
County or Municipal Board of Health or appropriate sanitary agency.

        9.    TITLE TO FIXTURES:    All fixtures and other property and
materials installed in the building on the Property by the Lessee shall be and
remain the property of the Lessee, and at the expiration of the Lease, the
Lessee may, within thirty (30) days, remove from said premises all of such
fixtures, property, and materials, provided that all expenses connected with the
removal thereof shall be at the expense of the Lessee. The Lessee further agrees
to repair at his sole expense all damage that may result from the removal of
such building, fixtures and other property and to restore the Property to the
condition in which they were prior to the start of construction and that no
building or improvements placed upon said premises by Lessee shall be removed
during the term of this Lease or extension thereof without the consent of Lessor
first had and obtained.

        10.    LIABILITY AND FIRE INSURANCE:    The Lessor shall require the
Lessee to carry, maintain and have in full force and effect fire, workmen's
compensation, public liability, and product liability insurance with a
recognized insurance company authorized to transact business in the State of
Nevada for the benefit of the Lessor and Lessee, and for the protection of all
persons who may suffer injury while in, on or about the Property. Said policy
shall carry an amount of coverage for injury to one person in any one accident
in the sum of One Hundred Thousand Dollars ($100,000.00) and for more injury to
more than one person in any one accident in the sum of Three Hundred Thousand
Dollars ($300,000.00). Lessor shall be furnished with copies of said policies
and all endorsements thereto.

        The Lessee shall carry insurance against loss by destruction of the
Property caused by fire, explosion or other action of the elements, except loss
caused by earthquake, equal to ninety per cent (90%) of the value of the
improvements.

        11.    COMPLIANCE WITH THE LAW:    The Lessee shall conduct his business
in such manner as will comply with all requirements of all State, Federal,
County and Municipal authorities, appertaining to the business conducted upon
the Property, and Lessee shall not permit the Property to be used for any
unlawful purposes.

        12.    DEFAULT:    In the event Lessee shall be in default in the
payment of any rent herein reserved, or in the performance of any of the
covenants or conditions of this Lease to be kept and performed by the Lessee,
and such default continue for thirty (30) days from and after service upon the
Lessee of written notice of such default, signed by the Lessor or their duly
authorized agents, then and in any such event, the Lessor may, at their option
declare this Lease terminated and repossess themselves of the Property and take
such action or pursue such remedy as may be permitted under the law of the State
of Nevada. However, if Lessee commences the necessary work to cure said default
before the expiration of the thirty (30) days, but the work takes in excess of
thirty days, then Lessor shall not be allowed to declare this Lease terminated.

        13.    LIENS:    The Lessee agrees that he will, at all times, save the
Lessor and keep it blameless and the Property free and harmless of and from any
liability on account of or in respect to any mechanic's liens or liens in the
nature thereof, for work and labor done, or materials furnished at the instance
and request of the Lessee, in, on or about the Property; provided, however, that
the Lessee shall have the right to contest the claim of such lien, in which
event the Lessee shall, at his expense,

2

--------------------------------------------------------------------------------


furnish to the Lessor a sufficient surety bond executed by a reputable and
responsible surety company, in at least double the amount of such claim of such
lien, conditioned upon the diligent prosecution of such defense, and to hold the
Lessor from and clear of all loss, costs, damages, and expenses of every kind
and nature, arising either directly or indirectly out of said contest, and to
pay any judgment that may be obtained forthwith upon the same being entered.

        14.    ATTORNEY FEE:    In the event of litigation arising from default
in performance of any of the provisions of this Lease by either the Lessor or
Lessee, the prevailing party in such litigation shall be entitled to receive
from the other party reasonable attorney fees and costs of action incurred in
connection with said litigation. In the event that either Lessor or Lessee shall
by reason of acts of omission or commission in violation of the terms of the
Lease, be made a party to any litigation commenced by a person other than the
parties hereto, then such party performing the said act or suffering the said
omission shall pay all costs, expenses and reasonable attorney fees incurred by
the other party which arise from or are in connection with such litigation.

        15.    INDEMNIFICATION:    Lessee shall indemnify and hold harmless
Lessor and its agents, servants, employees and representatives from and against
all claims, damages, losses and expenses, including attorneys' fees arising out
of or resulting from Lessee's occupancy, provided however, that Lessor, its
agents, employees, representatives, successors, or assigns are not negligent
with regards to same. This Paragraph shall have full force and effect upon
execution of this Lease Agreement.

        16.    ASSIGNMENT:    The Lessee shall not have the right to assign this
Lease or hypothecate the same without first receiving the written consent of the
Lessor, which consent shall not unreasonably be withheld. Lessee shall have the
right to sublet any portion of the Property, providing that the tenancy of such
sub-tenant shall be subject to all the terms, covenants and conditions of this
Lease.

        17.    WAIVER:    The waiver of either party of any of the covenants
herein contained shall not be deemed a waiver of such party's right to enforce
the same or any other covenant contained herein.

        18.    HOLDING OVER:    If the Lessee shall hold over the Property
beyond the term herein specified, or any renewal thereof, with the consent,
express or implied of the Lessor such holding over shall be construed to be a
month-to-month tenancy, unless otherwise mutually agreed upon.

        19.    PHRASE INTERPRETATION:    The term "Lessor" shall include the
singular, if necessary. The term "Lessee" or the phrase "the term hereof" shall
include any renewal or renewal thereof where permitted by the context hereof.

        20.    PRINCIPAL PLACE OF BUSINESS FOR NOTICES:    Any and all notices
shall be forwarded to the following addresses:

Lessor:

Terrible Herbst, Inc.
Jerry Herbst
5195 Las Vegas Blvd. South
Las Vegas, Nevada 89119


Lessee:

E-T-T, Inc.
5195 Las Vegas Blvd. South
Las Vegas, Nevada 89119
Attn: Timothy Herbst, Vice President

        21.    NO OTHER AGREEMENTS:    Both parties hereby certify and declare
that neither party has made any representations nor agreements to or with any
other party in addition to, or in conflict with

3

--------------------------------------------------------------------------------

the terms, covenants and conditions hereof, and this Lease contains all of the
terms, covenants and conditions and representations between the parties upon the
subject matter hereof.

        22.    TERMINATION OF LEASE IF LEGAL PROCEEDINGS FILED:    If, at any
time during the term hereof, proceedings in bankruptcy shall be instituted by or
against the Lessee and result in an adjudication of bankruptcy, or if the Lessee
shall file or any creditor shall file, or any person shall file any Petition in
Bankruptcy under Chapters 10 or 11 of the Bankruptcy Act of the United States of
America as such act is now in force or as same may be amended, and shall be
judicially approved, or if a Receiver of the business or assets of the Lessee
shall be appointed and if such appointment be not vacated within sixty (60) days
after notice thereof to Lessee, or if a general assignment is made by the Lessee
for the benefit of creditors, or any sheriff, Marshall, constable, or other duly
constituted public official take possession thereof by authority of any
attachment or execution proceedings, and offer same for sale publicly, the
Lessor may, at its option, in either or any of such events, without notice to
Lessee or any other person or persons, immediately recapture and take possession
of the Property and terminate this Lease with or without the process of law,
such process being expressly waived by Lessee.

        23.    CARE OF PREMISES:    Lessee agrees that it will water, cultivate,
trim and keep in a neat condition any shrubs, plants or lawn planted on the
Property and will keep the parking areas and black top in a neat and clean
condition and will use for parking.

        24.    OPTION TO RENEW:    Lessee understands and acknowledges that
Lessor holds interest in the Property through that certain lease, which is
attached hereto as Exhibit "B" and that Lessee's option to renew this Agreement
is subject to and conditioned upon Lessor renewing Exhibit "B". So long as
Lessor renews, then the Lessee upon giving written notice to Lessor, at least
sixty (60) days prior to the date of the expiration of the term aforesaid,
provided he has faithfully complied with the terms hereof, shall have the option
of renewing this Lease for up to five (5) additional ten (10) year terms,
subject to the same terms, covenants and conditions and agreements as contained
herein other than this paragraph. The monthly rental for each renewal term shall
be determined at the time of each renewal.

        25.    TIME IS OF ESSENCE:    Time is of the essence in this Lease and
of each and every one of the provisions herein contained.

        26.    BINDING EFFECT:    The covenants and agreements contained in this
Lease shall be binding upon the parties hereto and upon their respective heirs,
executors, administrators, successors and assigns.

        IN WITNESS WHEREOF, the parties have caused this Lease to be executed by
their duly authorized officers as of the day and year first herein written.

LESSOR:
TERRIBLE HERBST, INC.    
/s/ Jerry E. Herbst

--------------------------------------------------------------------------------

JERRY E. HERBST
President
 
 
LESSEE:
E-T-T, INC.
 
 
/s/ Timothy P. Herbst

--------------------------------------------------------------------------------

TIMOTHY P. HERBST
Vice President
 
 

4

--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION


        THAT PORTION OF GOVERNMENT LOT 4 SITUATE IN THE SOUTHWEST QUARTER (SW
1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 19, TOWNSHIP 21 SOUTH, RANGE
61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

        COMMENCING AT THE SOUTHEAST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF
THE SOUTHWEST QUARTER (SW 1/4) OF SAID SECTION 19, SAID CORNER ALSO BEING THE
CENTERLINE INTERSECTION OF TROPICANA AVENUE (PRESENTLY 100 FEET IN WIDTH) AND
CAMERON STREET (PRESENTLY 60 FEET IN WIDTH);

        THENCE ALONG THE EAST LINE THEREOF AND THE CENTERLINE OF SAID CAMERON
STREET NORTH 00 34'29" WEST, 216.25 FEET; THENCE DEPARTING SAID EAST LINE AND
CENTERLINE SOUTH 89 25'31" WEST, 30.00 FEET TO THE POINT OF BEGINNING;

        THENCE SOUTH 89 53'19" WEST, 241.80 FEET;

        THENCE SOUTH 00 34'28" EAST, 166.00 FEET TO A POINT ON THE NORTH
RIGHT-OF-WAY LINE OF SAID TROPICANA AVENUE;

        THENCE ALONG SAID NORTH RIGHT-OF-WAY LINE, NORTH 89 53'20" EAST, 216.59
FEET TO THE BEGINNING OF A CURVE CONCAVE NORTHWESTERLY, HAVING A RADIUS OF 25.00
FEET; THENCE NORTHERLY ALONG SAID CURVE THROUGH A CENTRAL ANGEL OF 90 27'49", AN
ARC DISTANCE OF 39.47 FEET TO A POINT ON THE WEST RIGHT OF WAY LINE OF SAID
CAMERON STREET;

        THENCE ALONG SAID WEST RIGHT-OF-WAY LINE NORTH 00 34'29" WEST, 141.00
FEET TO THE POINT OF BEGINNING.

5

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.51
LEASE AGREEMENT
EXHIBIT A LEGAL DESCRIPTION
